Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is to correct previous Office Action dated 14 February 2022 by including status of priority document in “Priority” section below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in World (International Application) on 01 May 2019. It is noted, however, that applicant has not filed a certified copy of the PCT/US19/30262 application as required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-13, 15, 16, 18, 19, 17, 14, 20-29, 31, 33, 32 and 30 are allowed, renumbered to claims 1-33, respectively.

The following is an examiner’s statement of reasons for allowance:

Liu et al. (US 2021/0067951 A1) discloses a network device is configured to receive and store UE capability identification information.



Rico Alvarino et al. (US 2019/0349892 a1) discloses a targeted UE capability manager may receive an indication of a targeted UE capability, the targeted UE capability specified by a service provider for the delivery of broadcast or multicast content and associated with a radio interface between the base station and a UE and receive an updated indication of a targeted UE capability from the network node, the radio interface modified based on the updated targeted UE capability.

Prior arts of record disclose UE capability information is received by network device, wherein a network node operating status is determined based on a restart counter.

Regarding claims 1 and 20, prior arts of record fail to disclose “inhibit, in response to receiving the first restart counter value, one or more old user equipment capability identifiers associated with a second restart counter value, the second restart counter value being associated to a pre-restart state of the user equipment capability management function”, as recited in claim 1, and similarly recited I claim 20, in combination with other claimed limitations.

Regarding claims 12 and 28, prior arts of record fail to disclose “the first restart counter value indicates a more recent restart of the user equipment capability management function when compared to a second restart counter value associated to a second user equipment capability identifier for the apparatus”, as recited in claim 12, and similarly recited in claim 28, in combination with other claimed limitations.

Regarding claims 17 and 32, prior arts of record fail to disclose “cache one or more user equipment capability identifiers associated to a second restart counter value associated to a second user equipment capability identifier for the apparatus after receipt of the first user equipment capability identifier associated to the first restart counter value, the cache including the corresponding user equipment capability information”, as recited in claim 17, and similarly recited in claim 32, in combination with other claimed limitations. 

Dependent claims 2-11, 13, 15, 16, 18, 19, 14, 21-27, 29, 31, 33 and 30 are allowable based on their dependency on independent claims 1, 12, 17, 20, 28 and 32, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645